                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

DELILAH HEARN                                                                          PLAINTIFF

V.                                                     CIVIL ACTION NO. 1:18-CV-95-SA-DAS

TONY DAVIS, SHANE LATCH, and
ALCORN COUNTY, MISSISSIPPI                                                         DEFENDANTS

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Delilah Hearn filed this case on May 23, 2018. It is undisputed that one of the

defense attorneys offered $15,000 to settle all claims against all parties. The Plaintiff’s counsel

notified the defense counsel that the Plaintiff agreed to the settlement offer. The defense counsel

then confirmed the settlement in writing which indicated that the settlement check was being

ordered and that the necessary paperwork was being drafted.

       Although the settlement offer was not expressly conditional upon whether the Alcorn

County Board of Supervisors approved the settlement, one of the defense attorneys later advised

the Plaintiff’s counsel that the Board of Supervisors had not in fact approved the settlement. The

Plaintiff then filed a Motion to Enforce the Settlement Agreement [44] on August 5, 2019. The

Defendants argue that the settlement agreement is not enforceable until the settlement is approved

by the Board of Supervisors acting on behalf of the county. The United States Magistrate Judge

assigned to this case held a hearing on the Motion [44] on October 31, 2019.

       After considering the record of this action, the Court finds that the Magistrate Judge filed

a Report and Recommendation [58] on November 12, 2019. The Report and Recommendation

[58] notified the parties that they were to respond within 14 days with any objections. Neither party

filed any objections. As such, the Court is of the opinion that the Magistrate Judge’s Report and

Recommendation [58] should be approved and adopted as the opinion of the Court.
       It is, therefore, ordered that the Report and Recommendation [58] is ADOPTED as the

Order of the Court, and the Plaintiff’s Motion to Enforce Settlement Agreement [44] is DENIED.

       It is SO ORDERED on this, the 12th day of February, 2020.


                                                  /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE




                                              2
